     Case 3:20-cv-00166-DPM-JTR Document 36 Filed 12/08/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

CHRISTOPHER D. JONES                                               PLAINTIFF
ADC #611484

V.                       No. 3:20CV00166-DPM-JTR

KENDALL DRINKARD, Sergeant,
North Central Unit, et al.                                    DEFENDANTS

                                    ORDER

      For good cause shown, Plaintiff Christopher D. Jones’s Motion for Copies

(Doc. 35) is GRANTED. The Clerk is directed to mail him copies of Docs. 26, 27,

28 & 29, along with an updated copy of the docket sheet.

      IT IS SO ORDERED this 8th day of December, 2020.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
